DETAILED ACTION
This action is in response to the original filing on 07/26/2021.  Claims 1-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: s104, s105, s106, s107, s108, s109, s110, s111, s112, s113, s114, s115, s116, S104a1, S104a2, S104a3, S104b1, S104b2, S104b3, S104c1, S104c2, S104c3, S104c4, S104c5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 4-9, 12, and 18-20 are objected to because of the following informalities:  
Claim 4 [line 9] recites ‘the triggering operations’; however, it should recite - - triggering operations - -.
Claim 4 [line 10] recites ‘the distance’; however, it should recite - - a distance - -.
Claim 4 [line 10] recites ‘the at least one marked datum’; however, it should recite - - the at least one corresponding marked datum - -.
Claim 5 [line 8] recites ‘the distance’; however, it should recite - - a distance - -.
Claim 5 [line 8] recites ‘the at least one of the identification data’; however, it should recite - - at least one of the identification data - -.
Claim 5 [line 10] recites ‘a list data group’; however, it should recite - - the list data group - -.
Claim 6 [line 7] recites ‘the feature information of the data requester’; however, it should recite - - the feature information of the corresponding data requester - -.
Claim 6 [line 12] recites ‘the distance’; however, it should recite - - a distance - -.
Claim 7 [line 10] recites ‘the distance’; however, it should recite - - the corresponding historical marked position information - -.
Claim 8 [lines 8, 9] recite ‘the position of the second data’; however, they should recite - - the corresponding position of the second data - -.
Claim 9 [lines 7, 8, 9] recite ‘the position of the second data’; however, they should recite - - the corresponding position of the second data - -.
Claim 12 [line 4] recites ‘the navigation points’; however, it should recite - - navigation points - -.
Claim 18 [line 9] recites ‘the triggering operations’; however, it should recite - - triggering operations - -.
Claim 18 [line 10] recites ‘the distance’; however, it should recite - - a distance - -.
Claim 18 [line 10] recites ‘the at least one marked datum’; however, it should recite - - the at least one corresponding marked datum - -.
Claim 19 [line 8] recites ‘the distance’; however, it should recite - - a distance - -.
Claim 19 [line 8] recites ‘the at least one of the identification data’; however, it should recite - - at least one of the identification data - -.
Claim 19 [line 10] recites ‘a list data group’; however, it should recite - - the list data group - -.
Claim 20 [line 7] recites ‘the feature information of the data requester’; however, it should recite - - the feature information of the corresponding data requester - -.
Claim 20 [line 12] recites ‘the distance’; however, it should recite - - a distance - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, claim 9 [line 14] recites ‘sliding the data.’  Parent claims 8 and 1 recite a plurality of different data limitations.  It is unclear as to which of these limitations ‘the data’ is intended to refer.  For the purposes of examination, this limitation is interpreted as:
sliding displayed data 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuli (US 20120030614 A1, published 02/12/2012).

Regarding claim 14, Tuli teaches the claim comprising:
A locating device comprising: a processor, a memory and a communication bus, wherein the memory is configured to communicate with the processor through the communication bus; the memory is configured to store a processor-executable program, the processor is configured to execute the processor- executable program to perform a method, the method comprising (Tuli Figs. 1-7; abs. a method comprising causing to be displayed in a display window at least one of a defined plurality of information items; [0077], an example electronic device 200 comprising a mobile (e.g. cellular) telephone terminal 200 is shown in FIG. 2; the electronic device 200 could alternatively be another type of device such as a PDA, a positioning device (e.g. a GPS module), a music player, a gaming console or a personal computer; [0078], the electronic apparatus 100 comprises a controller 110; the controller 110 includes one or more processors 111 operating under the control of computer readable code optionally stored on a non-transitory memory medium 130 such as ROM or RAM):
displaying a locating control, which is provided with a navigation point, at a first preset position on a display interface on which list data is loaded, wherein the navigation point represents an identifier corresponding to a position marked in a loaded data link in the list data (Tuli Figs. 1-7; [0084], referring to FIGS. 3A and 3B, the user interface 200 can comprise a display window 210 for displaying information 300 and other graphics to a user; the information 300 displayed in the display window 210 can comprise items 310 of information such as user selectable icons, images and/or text; the items of information 310 can be displayed as an array, for example as a menu comprising a list of user selectable options; [0086], the user interface 200 can also comprise a scrolling region 220 for scrolling information in the display window 210; the scrolling region 220 can, for example, comprise a scroll bar 221 and a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210, relative to a remainder of the information which is not currently displayed in the display window 210; [0089], a marker 230 associated with a particular item 310 of the information can be displayed within the scrolling region 220, for example in the scroll bar 221, to indicate the location of the marked item 310 relative to the remainder of the information items 310; [0095], the user interface shown in FIGS. 4A, 4B and 4C is associated with a media player; [0105], the user interface 200 shown in FIGS. 5A to 5C is associated with a social or business networking website; [0112], the user interface 200 shown in FIGS. 6A, B and C is associated with a commodity or share price index);
when a first locating operation acting on the navigation point is received, determining a corresponding position of first data to be located in the loaded data link; and jumping to the position of the first data to be located on the display interface, and displaying the first data to be located corresponding to the position of the first data to be located to locate the first data to be located on the display interface (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0092], the marker 230 can be used to cause the item of information 310 with which it is associated to be displayed quickly in the display window 210; the controller 110 may cause the item of information to be displayed in the display window 210 automatically in response to a user selecting the marker 230 with the pointer/cursor or touching the marker 230 via the touch-screen 110; FIG. 3B illustrates a situation in which the location indicator 222 has been moved to the position of the marker 230 so that the marked information item 310 is displayed in the display window 210)

Regarding claims 1 and 15, claims 1 and 15 contain substantially similar limitations to those found in claim 14.  Consequently, claims 1 and 15 are rejected for the same reasons.

Regarding claim 2, Tuli teaches all the limitations of claim 1, further comprising:
wherein before displaying the locating control, which is provided with the navigation point, at the first preset position on the display interface on which the list data is loaded, the method further comprises: obtaining information of a position to be located, wherein the information of the position to be located represents a distance between data marked in the loaded data link and a target point; and obtaining the navigation point by taking each piece of position information corresponding to the information of the position to be located as a position identifier (Tuli Figs. 1-7; [0089], the item of information 310 with which the marker 230 is associated can be predetermined, or can be selected by a user; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0101], if the previously playing media item 310 was the tenth item in a list of 40 items and the newly playing media item is the twentieth item in the same list, the location of the marker 230 in the scroll bar changes from 1/4 of the distance along the scroll bar 221 to 1/2 of the distance along the scroll bar 221; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220)

Regarding claim 16, claim 16 contains substantially similar limitations to those found in claim 2.  Consequently, claim 16 is rejected for the same reasons.

Regarding claim 3, Tuli teaches all the limitations of claim 2, further comprising:
wherein the information of the position to be located comprises at least one of marked position information, position information of a list data group or recommended position information (Tuli Figs. 1-7; [0089], the item of information 310 with which the marker 230 is associated can be predetermined, or can be selected by a user by inputting a command to the apparatus 100 using the pointer/cursor, touch-screen 120, 160 or other suitable input means on the electronic device 200)

Regarding claim 17, claim 17 contains substantially similar limitations to those found in claim 3.  Consequently, claim 17 is rejected for the same reasons.

Regarding claim 4, Tuli teaches all the limitations of claim 3, further comprising:
wherein when the information of the position to be located is the marked position information, before obtaining the information of the position to be located, the method further comprises: displaying marking controls at a corresponding position of each datum in the loaded data link on the display interface; correspondingly, obtaining the information of the position to be located comprises: when a triggering operation acting on at least one of the marking controls is received, obtaining at least one corresponding marked datum according to at least one of the triggering operations; and taking the distance between the at least one marked datum and the target point as the marked position information; and taking the marked position information as the information of the position to be located (Tuli Figs. 1-7; [0085], a user may select individual items of information 310 by operating the keypad/keyboard to move a cursor or pointer (not shown) displayed on the display panel 120; items of information 310 can be selected by touching the touch-sensitive screen 120, 160 at an appropriate position; [0089], the item of information 310 with which the marker 230 is associated can be predetermined, or can be selected by a user by inputting a command to the apparatus 100 using the pointer/cursor, touch-screen 120, 160 or other suitable input means on the electronic device 200; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0098], the marker 230 indicates in the scroll bar 231 the relative location of the currently playing media item with respect to the information as a whole; [0099], if the currently playing media item 310 changes, for example due to a user selecting a new media item 310 for immediate playback using the cursor/pointer or touch-screen 120, 160, then the marker 230 is automatically associated with the newly playing media item 310; [0101], the marker 230 is graphically updated to reflect the fact that the marker 230 has been linked to the newly playing media item 310, and is no longer linked to the previously playing media item; since the newly playing media item 310 is located at a different relative position in the information as a whole than the previously playing media item 310, the location of the marker 230 in the scroll bar 221 is updated to reflect the fact that the position of the "currently selected" media item has changed; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220)

Regarding claim 18, claim 18 contains substantially similar limitations to those found in claim 4.  Consequently, claim 18 is rejected for the same reasons.

Regarding claim 10, Tuli teaches all the limitations of claim 1, further comprising:
wherein after displaying the locating control, which is provided with the navigation point, at the first preset position on the display interface on which the list data is loaded, the method further comprises: receiving a display operation acting on the navigation point; and displaying a prompt box at a second preset position on the display interface according to the display operation, wherein the second preset position represents a position corresponding to the navigation point on the display interface, and the prompt box represents information of the loaded data link corresponding to the navigation point (Tuli Figs. 1-7; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item; [0102], the user is always able to easily navigate to the currently playing media item, and hence the control panel 240, using the marker 230, regardless of whether the currently playing media item and control panel 240 is part of the information currently being displayed in the display window 210; [0104], as an alternative, the marker 230 can be associated directly with the control panel 240 so as to mark the relative location of the control panel 240 in the scrolling region 220 with respect to the list of media items; [0106], if the selected item 310 is a business or social meeting, the time, date, location and attendees can be displayed; this is shown in FIG. 5A; [0113], if the selected item is a share in a particular company, the current price together with a price history and an indication as to whether the share price is currently rising or falling can be displayed)

Regarding claim 11, Tuli teaches all the limitations of claim 1, further comprising:
wherein after displaying the locating control, which is provided with the navigation point, at the first preset position on the display interface on which the list data is loaded, the method further comprises: obtaining a second data sliding track of the loaded data link on the display interface; determining a locating sliding track on the locating control according to the second data sliding track; determining a locating sliding start position and a locating sliding end position of the locating sliding track; and sliding a locating cursor on the locating control from the locating sliding start position to the locating sliding end position to slide proportionally to the second data sliding track (Tuli Figs. 1-7; [0086], a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item)

Regarding claim 13, Tuli teaches all the limitations of claim 1, further comprising:
when function applying is performed, loading the display interface through the locating device (Tuli Figs. 1-7; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0092], the marker 230 can be used to cause the item of information 310 with which it is associated to be displayed quickly in the display window 210; the controller 110 may cause the item of information to be displayed in the display window 210 automatically in response to a user selecting the marker 230 with the pointer/cursor or touching the marker 230 via the touch-screen 110; FIG. 3B illustrates a situation in which the location indicator 222 has been moved to the position of the marker 230 so that the marked information item 310 is displayed in the display window 210)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli in view of Himmel et al. (US 20020186252 A1, published 12/12/2002), hereinafter Himmel.

Regarding claim 5, Tuli teaches all the limitations of claim 3, further comprising:
wherein when the information of the position to be located is the position information of a list data group, before obtaining the information of the position to be located, the method further comprises (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210)
However, Tuli fails to expressly disclose dividing the list data into at least one group of data according to a preset loading rule; correspondingly, obtaining the information of the position to be located comprises: obtaining identification data of each group of data in the loaded data link; taking the distance between the at least one of the identification data and the target point as the position information of a list data group; and taking the position information of a list data group as the information of the position to be located.  In the same field of endeavor, Himmel teaches:
dividing the list data into at least one group of data according to a preset loading rule; correspondingly, obtaining the information of the position to be located comprises: obtaining identification data of each group of data in the loaded data link; taking the distance between the at least one of the identification data and the target point as the position information of a list data group; and taking the position information of a list data group as the information of the position to be located (Himmel Figs. 1-6; [0029], the enlarged view includes an indicator 420 representing sub-objects; to display the enlarged view the user double clicks a pointer device (not shown) with the pointer on the slider 140; [0030], in FIG. 4, the window 115 is in the third position, in which table object 104 is in the view of the window 115; the table 104 in this illustration has 5 rows; the enlarged view of the slider 140 shows sub-object indicators 420 of the table 104 for the five displayed rows of the table 104; the sub-object indicators 420 are shown as "R1" through "R5" for the rows of the table 104 and as "S's" for one of the sentences of the text 105, which serves to illustrate another aspect of the invention; for objects and sub-objects which are numbered elements, such as the rows of table 104 in this illustration, the indicators 160 and 420 representing the respective objects are correspondingly numbered; [0031], FIG. 4 also illustrates another aspect of the invention; it is conventional that if a user clicks the pointing device (not shown) with the pointer positioned above the slider 140, the window 115 scrolls up by the vertical length of one window 115; if a user double clicks the pointing device with the pointer on one of the indicators 160 or 420, the window 115 immediately scrolls to the top of the indicated object or sub-object; the window 115 would move to position 3, as illustrated in FIG. 4, responsive to a user clicking on the indicator 160 for table 104 in the scroll bar 120; [0032], if the user single clicks (rather than double clicking, as in the previous embodiment) the pointing device with the pointer on one of the indicators 160 or 420, the window 115 immediately scrolls to the top of the indicated object or sub-object)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated dividing the list data into at least one group of data according to a preset loading rule; correspondingly, obtaining the information of the position to be located comprises: obtaining identification data of each group of data in the loaded data link; taking the distance between the at least one of the identification data and the target point as the position information of a list data group; and taking the position information of a list data group as the information of the position to be located as suggested in Himmel into Tuli.  Doing so would be desirable because on computer displays, especially small ones, it is difficult for a user to maintain a sense of the context of the information displayed, since so little information fits in the display window. Therefore there is an increasing need for mechanisms which help users maintain their sense of the context of the information displayed on computerized display devices (see Himmel [0004]).  The present invention involves a recognition that the foregoing need is addressed by selectively displaying indications about what information is outside or inside the information in a computerized device's display window. This advantageously provides a summary view to help the user understand the context of the portion of the information that is displayed in the window (see Himmel [0005]).  Positions of the indicators represent relative positions of objects within the information. The objects represented are of numerous different object types, including paragraphs of text, tables, images, audio content, video content and hyper links. Such objects include sub-objects. For example, paragraphs of text include sentences, while spreadsheets, for example, include tables, cells, rows and columns. In a further aspect, a displayed attribute of an indicator represents the type of the indicator's respective object. This advantageously provides substantial further contextual detail, without using much display space (see Himmel [0007]).

Regarding claim 19, claim 19 contains substantially similar limitations to those found in claim 5.  Consequently, claim 19 is rejected for the same reasons.

Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli in view of Davis et al. (US 20050091604 A1, published 04/28/2005).

Regarding claim 6, Tuli teaches all the limitations of claim 3, further comprising:
wherein when the information of the position to be located is the recommended position information, obtaining the information of the position to be located comprises (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210)
However, Tuli fails to expressly disclose when a data loading request for the list data is received, obtaining feature information of a corresponding data requester; obtaining list recommending position information corresponding to the list data by inputting the feature information of the data requester into a preset marking model, wherein the preset marking model is used for determining a position information of a recommended mark in the list data; obtaining corresponding recommended data from the list recommending position information according to the loaded data link on the display interface; taking the distance between the recommended data and the target point as the recommended position information; and taking the recommended position information as the information of the position to be located.  In the same field of endeavor, Davis teaches:
when a data loading request for the list data is received, obtaining feature information of a corresponding data requester; obtaining list recommending position information corresponding to the list data by inputting the feature information of the data requester into a preset marking model, wherein the preset marking model is used for determining a position information of a recommended mark in the list data; obtaining corresponding recommended data from the list recommending position information according to the loaded data link on the display interface; taking the distance between the recommended data and the target point as the recommended position information; and taking the recommended position information as the information of the position to be located (Davis Figs. 1-20; [0025], FIG. 18 illustrates an exemplary intelligence-based system that tracks foci; [0028], the present invention relates to systems and methods that enable a user to return to a point of interest within a set of data via a graphical indicator that is generated and associated with the location of the point of interest; [0035], the user can configure the tracking component 110 such that after a time period lapses, tracking information that has been stored without any subsequent utilization can be automatically removed from the location bank 120; thus, rather than having the user initiate the removal through an action, the tracking component 110 can infer from an inaction that the user no longer desires to track the item; [0037], it is noted that returning a tracked item to a user and returning the user to the tracked item can refer to positioning information within a user interface viewing window such that information is visible to the user; [0049], FIG. 3 illustrates the UI 200, wherein the user indicates a focus point 310 to track via selecting "ITEM 12" within the viewing region 220; [0050], upon identifying the focus point 310 within the viewing region 220, a focus indicator, a tag 320 can be generated and associated with the scroll bar 210; [0054], the user can return to the focus point 310 by invoking the tag 320; [0085], the tracking component 1810 can be substantially similar to the systems 100, 200 and 1000 described above; the tracking component 1810 can accept input indicative of adding a focus point, removing a focus point and/or advancing to a focus point; the log 1830 can be employed to store a history of all activity associated with adding, removing and returning focus items; the history can include additional information such as user information, wherein the history of more than one user can be saved and delineated via the user; [0086-0087], the intelligence component 1840 can facilitate identifying focus items, adding focus indicia, and removing focus indicia via inferences; such inferences generally refer to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data (see [0012], [0032], [0069], [0072], events); inferences can be employed to identify a specific context or action, or can generate a probability distribution over states; the inference can be probabilistic, for example, the computation of a probability distribution over states of interest based on a consideration of data and events)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when a data loading request for the list data is received, obtaining feature information of a corresponding data requester; obtaining list recommending position information corresponding to the list data by inputting the feature information of the data requester into a preset marking model, wherein the preset marking model is used for determining a position information of a recommended mark in the list data; obtaining corresponding recommended data from the list recommending position information according to the loaded data link on the display interface; taking the distance between the recommended data and the target point as the recommended position information; and taking the recommended position information as the information of the position to be located as suggested in Davis into Tuli.  Doing so would be desirable because graphical user interfaces (GUIs) are commonly employed in connection with microprocessor-based devices such as computers to view information (e.g., a document, spreadsheet, etc.). In many instances, the amount of information that a user desires to observe exceeds a data-viewing window associated with a GUI (see Davis [0002]).  Conventional techniques can be inefficient, time consuming and irritating to the user, especially when the user cannot remember and/or relocate an item of interest. Thus, there is a need for a more efficient and user-friendly technique to locate items of interest within a set of information (see Davis [0007]).  Additionally, Davis’s intelligent inferences based on a historical model of user behavior (see Davis [0035], [0085-0087]) would improve the system of Tuli by automatically recommending identifying focus items, recommending adding focus indicia, and recommending removing focus indicia based on inferred user interest (see Davis [0086]).  These recommendations would save the user time, improve ease of use, and ensure that the user sees the information in which they are most interested.

Regarding claim 20, claim 20 contains substantially similar limitations to those found in claim 6.  Consequently, claim 20 is rejected for the same reasons.

Regarding claim 7, Tuli teaches all the limitations of claim 6.  Davis further teaches:
wherein before obtaining the list recommending position information corresponding to the list data by inputting the feature information of the data requester into the preset marking model, the method further comprises: obtaining historical mark information corresponding to the list data, wherein the historical mark information represents information associated with a historical marking operation acting on a marking control and corresponding to the list data; obtaining, according to the historical marking information, corresponding historical marked position information and feature information of a marking participant; and obtaining the preset marking model by training a model according to the historical marked position information and the feature information of the marking participant (Davis Figs. 1-20; [0025], FIG. 18 illustrates an exemplary intelligence-based system that tracks foci; [0028], the present invention relates to systems and methods that enable a user to return to a point of interest within a set of data via a graphical indicator that is generated and associated with the location of the point of interest; [0035], the user can configure the tracking component 110 such that after a time period lapses, tracking information that has been stored without any subsequent utilization can be automatically removed from the location bank 120; thus, rather than having the user initiate the removal through an action, the tracking component 110 can infer from an inaction that the user no longer desires to track the item; [0037], it is noted that returning a tracked item to a user and returning the user to the tracked item can refer to positioning information within a user interface viewing window such that information is visible to the user; [0049], FIG. 3 illustrates the UI 200, wherein the user indicates a focus point 310 to track via selecting "ITEM 12" within the viewing region 220; [0050], upon identifying the focus point 310 within the viewing region 220, a focus indicator, a tag 320 can be generated and associated with the scroll bar 210; [0054], the user can return to the focus point 310 by invoking the tag 320; [0085], the tracking component 1810 can be substantially similar to the systems 100, 200 and 1000 described above; the tracking component 1810 can accept input indicative of adding a focus point, removing a focus point and/or advancing to a focus point; the log 1830 can be employed to store a history of all activity associated with adding, removing and returning focus items; the history can include additional information such as user information, wherein the history of more than one user can be saved and delineated via the user; [0086-0087], the intelligence component 1840 can facilitate identifying focus items, adding focus indicia, and removing focus indicia via inferences; such inferences generally refer to the process of reasoning about or inferring states of the system, environment, and/or user from a set of observations as captured via events and/or data (see [0012], [0032], [0069], [0072], events); inferences can be employed to identify a specific context or action, or can generate a probability distribution over states; the inference can be probabilistic, for example, the computation of a probability distribution over states of interest based on a consideration of data and events)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein before obtaining the list recommending position information corresponding to the list data by inputting the feature information of the data requester into the preset marking model, the method further comprises: obtaining historical mark information corresponding to the list data, wherein the historical mark information represents information associated with a historical marking operation acting on a marking control and corresponding to the list data; obtaining, according to the historical marking information, corresponding historical marked position information and feature information of a marking participant; and obtaining the preset marking model by training a model according to the historical marked position information and the feature information of the marking participant as suggested in Davis into Tuli.  Doing so would be desirable because graphical user interfaces (GUIs) are commonly employed in connection with microprocessor-based devices such as computers to view information (e.g., a document, spreadsheet, etc.). In many instances, the amount of information that a user desires to observe exceeds a data-viewing window associated with a GUI (see Davis [0002]).  Conventional techniques can be inefficient, time consuming and irritating to the user, especially when the user cannot remember and/or relocate an item of interest. Thus, there is a need for a more efficient and user-friendly technique to locate items of interest within a set of information (see Davis [0007]).  Additionally, Davis’s intelligent inferences based on a historical model of user behavior (see Davis [0035], [0085-0087]) would improve the system of Tuli by automatically recommending identifying focus items, recommending adding focus indicia, and recommending removing focus indicia based on inferred user interest (see Davis [0086]).  These recommendations would save the user time, improve ease of use, and ensure that the user sees the information in which they are most interested.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tuli in view of Matsushita (US 20180284980 A11, published 10/04/2018).

Regarding claim 8, Tuli teaches all the limitations of claim 1, further comprising:
wherein after displaying the locating control, which is provided with the navigation point, at the first preset position on the display interface on which the list data is loaded, the method further comprises: when a second locating operation acting on a non-navigational point of the locating control is received, determining a corresponding position of second data to be located in the loaded data link, wherein the non-navigational point represents information on a position on the locating control other than a navigation point; and moving to the position of the second data to be located on the display interface, and displaying the second data to be located corresponding to the position of the second data to be located to locate the second data to be located on the display interface (Tuli Figs. 1-7; [0070], FIG. 5B is an illustration of a second screen shot of the user interface shown in FIG. 5A, in which the location indicator is displayed at a different location in the scrolling region to the marker; [0086], a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item)
However, Tuli fails to expressly disclose jumping to the position of the second data to be located.  In the same field of endeavor, Matsushita teaches:
jumping to the position of the second data to be located (Matsushita Figs. 1-18; [0051], a basic method of moving the knob 320 is as follows; basic operations of the seek bar UI will now be described and details of the operations of the seek bar UI according to the present embodiment will be provided later; when the user touches on (starts pointing) any position on the track 310, the knob 320 moves to the position; when the user drags the knob 320, the knob 320 moves accordingly; first, the knob 320 moves to a start position of a drag (a touch-on position), and the knob 320 subsequently moves in accordance with a movement amount of the drag; [0053], FIG. 3C shows another example of the seek bar UI 300; [0067], FIGS. 5A to 5F represent an example of a screen display including a seek bar UI in the example of a seek bar UI control method described above; [0070], the preview image 504 is an enlarged display of an image corresponding to a seek bar position; the knob 505 moves, leftward or rightward, on the track 507 on which thumbnails are arranged by an operation such as a touch-on and a drag; [0073], a distance r between the knob position 510 at the time of the previous touch-off and the touch-on position 512 is calculated; the distance r is longer than the threshold α; as shown in FIG. 5E, the position determining unit 202 sets the position 512 at the time of acquisition of a touch-on event as the knob position 513, and enables movement of the knob with the position 513 as a start position; when the touch-on position is distant from a knob position at the time of a touch-off prior to the touch-on, the knob position is changed to the touch-on position; as the user subsequently performs a drag operation after the touch-on, the knob moves from the touch-on position 512 (513) by an amount in accordance with a drag amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated jumping to the position of the second data to be located as suggested in Matsushita into Tuli.  Doing so would be desirable because when the user operates a knob using a finger on a touch panel, it is difficult to accurately designate a precise position (see Matsushita [0006]).  The problem described above is not limited to a seek bar and occurs when moving any user interface element and, particularly, a user interface element with a small display area. In addition, the problem described above not only occurs when input is performed by a touch operation but also occurs when input is performed using any pointing device (pointing input device) (see Matsushita [0007]).  In consideration of the circumstances described above, an object of the present invention is to improve usability of a user interface which enables a position to be designated in response to a user operation (see Matsushita [0008]).  Additionally, Matsushita would improve the system of Tuli by increasing the basic functionality of the knob (see Matsushita [0051]) and improving on the difficulties with it (see Matsushita [0055], [0139]).

Regarding claim 9, Tuli teaches all the limitations of claim 8, further comprising:
wherein when the second locating operation is a first sliding operation, determining, when the second locating operation acting on the non-navigational point of the locating control is received, the corresponding position of the second data to be located in the loaded data link comprises: when the first sliding operation acting on the non-navigational point of the locating control is received, determining a corresponding first data sliding track in the loaded data link, wherein the first data sliding track is the position of the second data to be located; correspondingly, moving to the position of the second data to be located on the display interface, and displaying the second data to be located corresponding to the position of the second data to be located to locate the second data to be located on the display interface comprises: determining a data sliding start position and a data sliding end position of the first data sliding track; and sliding the data until the data reaches the data sliding end position, and displaying the second data to be located corresponding to the first data sliding track to locate the second data to be located on the display interface (Tuli Figs. 1-7; [0070], FIG. 5B is an illustration of a second screen shot of the user interface shown in FIG. 5A, in which the location indicator is displayed at a different location in the scrolling region to the marker; [0086], a moveable element comprising a location indicator 222 displayed within the scroll bar 221; the position of the location indicator 222 within the scroll bar 221 represents the position of the information currently displayed in the display window 210; [0087], the location indicator 222 can be moved along the scroll bar 221 to scroll the information 300 in the display window 210, thereby causing different items of the information from the list to be displayed in the display window 210; the location indicator 222 can be moved within the scroll bar 221 by dragging the location indicator 222 using the cursor/pointer referred to above, or by using the touch sensitive screen 120, 160; [0097], as shown in FIG. 4A, the control panel 240 is linked to, and displayed in the display window 210 immediately adjacent to, the media item 310 currently being played; a user has scrolled away from the currently playing media item to view different items in the list, then the control panel 240 is not displayed; this is shown in FIG. 4B; [0098], in the example shown in FIGS. 4A, 4B and 4C the marker 230 is associated with the currently playing (selected) media item)
However, Tuli fails to expressly disclose jumping to the position of the second data; jumping to the data sliding start position on the display interface and sliding.  In the same field of endeavor, Matsushita teaches:
jumping to the position of the second data; jumping to the data sliding start position on the display interface and sliding (Matsushita Figs. 1-18; [0051], a basic method of moving the knob 320 is as follows. Moreover, basic operations of the seek bar UI will now be described and details of the operations of the seek bar UI according to the present embodiment will be provided later; when the user touches on (starts pointing) any position on the track 310, the knob 320 moves to the position; when the user drags the knob 320, the knob 320 moves accordingly; first, the knob 320 moves to a start position of a drag (a touch-on position), and the knob 320 subsequently moves in accordance with a movement amount of the drag; [0053], FIG. 3C shows another example of the seek bar UI 300; [0067], FIGS. 5A to 5F represent an example of a screen display including a seek bar UI in the example of a seek bar UI control method described above; [0070], the preview image 504 is an enlarged display of an image corresponding to a seek bar position; the knob 505 moves, leftward or rightward, on the track 507 on which thumbnails are arranged by an operation such as a touch-on and a drag; [0073], a distance r between the knob position 510 at the time of the previous touch-off and the touch-on position 512 is calculated; the distance r is longer than the threshold α; as shown in FIG. 5E, the position determining unit 202 sets the position 512 at the time of acquisition of a touch-on event as the knob position 513, and enables movement of the knob with the position 513 as a start position; when the touch-on position is distant from a knob position at the time of a touch-off prior to the touch-on, the knob position is changed to the touch-on position; as the user subsequently performs a drag operation after the touch-on, the knob moves from the touch-on position 512 (513) by an amount in accordance with a drag amount)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated jumping to the position of the second data; jumping to the data sliding start position on the display interface and sliding as suggested in Matsushita into Tuli.  Doing so would be desirable because when the user operates a knob using a finger on a touch panel, it is difficult to accurately designate a precise position (see Matsushita [0006]).  The problem described above is not limited to a seek bar and occurs when moving any user interface element and, particularly, a user interface element with a small display area. In addition, the problem described above not only occurs when input is performed by a touch operation but also occurs when input is performed using any pointing device (pointing input device) (see Matsushita [0007]).  In consideration of the circumstances described above, an object of the present invention is to improve usability of a user interface which enables a position to be designated in response to a user operation (see Matsushita [0008]).  Additionally, Matsushita would improve the system of Tuli by increasing the basic functionality of the knob (see Matsushita [0051]) and improving on the difficulties with it (see Matsushita [0055], [0139]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tuli in view of Amacker (US 20150177977 A1, published 06/25/2015).

Regarding claim 12, Tuli teaches all the limitations of claim 2, further comprising:
wherein after obtaining the navigation point by taking each piece of position information corresponding to the information of the position to be located as a position identifier, the method further comprises (Tuli Figs. 1-7; [0090], the marker 230 is configured to show the relative location of the marked item 310 of information with respect to the information 300 as a whole, regardless of whether the marked item 310 of information is currently being displayed in the display window 210; using the example shown in FIGS. 3A and 3B, the marker 230 can be associated with the tenth item 310 of information in a list consisting of 40 equally spaced items 310; the marker 230 can be positioned one quarter of the distance along the scroll bar 221; the location of the marker 230 in the scroll bar 221 is independent of the current position of the location indicator 222 and the information currently displayed in the display window 210; [0101], if the previously playing media item 310 was the tenth item in a list of 40 items and the newly playing media item is the twentieth item in the same list, the location of the marker 230 in the scroll bar changes from 1/4 of the distance along the scroll bar 221 to 1/2 of the distance along the scroll bar 221; [0118], a plurality of markers 230 marking the relative locations of a corresponding plurality of marked information items can be displayed in the scrolling region 220)
However, Tuli fails to expressly disclose when a number of the navigation points is greater than a preset number, selecting a preset number of navigation points from the navigation points for display, and hiding unselected navigation points in the navigation points, wherein the preset number is a set number of navigation points displayed on the locating control.  In the same field of endeavor, Amacker teaches:
when a number of the navigation points is greater than a preset number, selecting a preset number of navigation points from the navigation points for display, and hiding unselected navigation points in the navigation points, wherein the preset number is a set number of navigation points displayed on the locating control (Amacker Figs. 1-7; [0011], location indicators that each correspond to a position within the information set and that each location indicator provides an indication of input that may be used to cause a corresponding portion of the information set to be displayed; [0033], FIG. 4 shows an example process 400 for determining a mapping of location indicators to a scroll bar; the relative size of the scroll bar (e.g., based on resolution, display area, and/or other such factors) is used to determine 402 how many location indicators should be shown; the number of location indicators may be determined as the greatest integer less than or equal to the number of pixels of the scroll bar's height divided by a predetermined number, although similar or other calculations may be used; once the number of location indicators is determined, in an embodiment, the appearance of each location indicator is determined 404; if seventy-five search results are mapped to the scroll bar and there are to be ten location indicators mapped to the scroll bar, the spacing would be seven (the greatest integer less than or equal to seventy-five divided by ten); the numerical values for the location indicators may begin at an initial value, such as one, and each successive location indicator will be determined as the value of the previous location indicators plus the spacing; continuing the example having seventy-five search results and ten location indicators, the numerical values would be one, eight, fifteen, twenty-two, twenty-nine, thirty-six, forty-three, fifty, fifty-seven, sixty-four, and seventy-one; see also [0035-0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated when a number of the navigation points is greater than a preset number, selecting a preset number of navigation points from the navigation points for display, and hiding unselected navigation points in the navigation points, wherein the preset number is a set number of navigation points displayed on the locating control many other types of electronic documents typically contain more content than can be practically displayed all at one time. The inability to display more than a portion of an information set at any given time can present difficulties for a user attempting to navigate through the information set (see Amacker [0002]).  Previous techniques are often cumbersome (see Amacker [0003]).  Additionally, displaying only a preset number of navigation points would ensure that the navigation points are displayed with appropriate spacing based on available screen size (see Amacker [0033]), thereby maintaining legibility and not overwhelming the user with too many crowded indicators.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ryu (US 20140237419 A1) see Figs. 1-25 and [0151-0158].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143